FILED
                            NOT FOR PUBLICATION                              AUG 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30161

               Plaintiff - Appellee,             D.C. No. 2:10-cr-02125-FVS

  v.
                                                 MEMORANDUM *
ELIJAH SWEOWAT,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of Washington
                    Fred L. Van Sickle, District Judge, Presiding

                            Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Elijah Sweowat appeals from the district court’s judgment and challenges

his jury-trial conviction and 188-month sentence for crime on an Indian

reservation, aggravated sexual abuse, in violation of 18 U.S.C. §§ 1153 and

2241(a). Pursuant to Anders v. California, 386 U.S. 738 (1967), Sweowat’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. Sweowat has filed a motion for summary

judgment, which we construe as a pro se supplemental brief. No answering brief

has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                     12-30161